ACCEPTED
                                                                                             04-14-00670-CR
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                        6/19/2015 2:36:50 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                                No. 01-14-00670-CR

SIMON RENE GARCIA                       §            IN THE FOURTH  COURT
                                                                 FILED IN
                                                               4th COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
Appellant                               §                      6/19/2015 2:36:50 PM
                                                                 KEITH E. HOTTLE
v.                                      §            OF   APPEALS Clerk

THE STATE OF TEXAS                      §

Appellee                                §            SAN ANTONIO, TEXAS

     MOTION FOR EXTENSION OF TIME TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

             NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney

of Bexar County and Counsel for the State of Texas, and files this motion asking

that the Court extend the time for filing the State’s brief in the following cause.

                                            A.

      1. This case is on appeal from the 175th Judicial District Court, Bexar

      County, Texas.

      2. The style and number of the case in the trial court is The State of Texas v.

      Simon Rene Garcia, Cause number 2012CR10101.

      3. Appellant was convicted of the offense of murder.

      4. Punishment was assessed at 30 years.

      5. The present deadline for filing the State’s brief is June 19th, 2015.

      6. The State seeks an extension of time for 30 days to July 19th, 2015.
7. This is the State’s second extension of time to file the State’s brief.

                                    B.

      This extension is not sought for the purpose of delaying this appeal,

but for the following reasons:

1. Counsel for the State has recently completed the State’s briefs in the

following causes:

      a. In the Interest of T.D., et. al, Children, Cause No. 04-13-00562-CV

      b. Christopher Lamar v. The State of Texas, Cause Nos. 04-13-00326-
         CR & No. 04-13-00327-CR

      c. In the Matter of H.T.S., Cause No. 04-11-00847-CV

      d. In the Interest of K.M.L.H., a Child, Cause No. 04-13-00779-CV

      e. In the matter of A.K.A., Cause No. 04-13-00666-CV

      f. Shameon Eshae Henry v. The State of Texas, Cause No. 04-13-
         00730-CR

      g. Aaron Alvarez v. The State of Texas, Cause No. 04-13-00703-CR

      h. The State of Texas v. Aaron Murray, Cause No. 04-14-00328-CR

       i. In the Interest of A.M.M. & M.B.L.,Children, Cause No. 04-14-
         00248-CV

       j. In the Interest of J.F., Cause No. 04-14-00316

      h. Charles Warren v. The State of Texas, Cause No. 04-14-00069-CR

       i. Ex Parte Kenneth Vela, Cause No. WR-37,070-02
                j. In the Interest of J.J.C., A.C., Je.J.C., Cause No. 04-14-00577

                k. Darrick Davon Oliver v The State of Texas, Cause No. 04-14-
                   00261-CR

                l. Philip Garay v. The State of Texas, Cause No. 04-14-00252-CR

                m. Jesus Padilla v. The State of Texas, Cause No. 04-14-00095-CR

                n. Jose Velez v. The State of Texas, Cause No. 01-14-00544-CR

                o. In the Interest of G.C.D., Cause No. 04-14-00769-CV

                p. Elton Branch v. The State of Texas, Cause No. 04-14-00644-CR

                q. In the Interest of S.H., Cause No. 04-15-00054-CV

       2. Counsel is presently working on the State’s brief in the following causes:

                 a. Jose Martinez v. The State of Texas, Cause No. 04-14-00801-CR

                 b. In the Interest of M.J.A.G., Cause No. 04-15-00143-CV –an
                    accelerated appeal


 3. The State needs additional time to conduct the necessary research and review

the entire record to adequately respond to appellant’s contentions. Further, counsel

was out of the office for a scheduled CLE seminar and was assigned the above

cited parental termination case requiring immediate attention as it is an accelerated

appeal. Counsel assures the Court that the State’s brief will be completed and filed on

the earliest possible date.
                                          C.

                 WHEREFORE PREMISES CONSIDERED, Counsel for the State

prays that the Court grant this extension of time to July 19th, 2015, for filing the

State’s brief.


                                           Respectfully submitted,
                                           Nicholas “Nico” LaHood
                                           Criminal District Attorney
                                           Bexar County, Texas


                                          /s/ Mary Beth Welsh_
                                          Mary Beth Welsh
                                          Assistant Criminal District Attorney
                                          Bexar County, Texas
                                          Paul Elizondo Tower
                                          101 W. Nueva, 7th Fl.
                                          San Antonio, Texas 78205
                                          (210)335-2782
                                          State Bar No. 00785215
                                          mwelsh@bexar.org
                                          (On Appeal)
                                          Attorney for the State
                         CERTIFICATE OF SERVICE

            I, MARY BETH WELSH, Assistant Criminal District Attorney,

Bexar County, Texas, hereby certify that a true file stamped copy of the above and

foregoing Motion for Extension of Time to File State’s Brief was emailed/eserved

to Jorge G. Aristotelidis, Attorney for Appellant, 310 South St. Mary’s St.,

Suite1830, San Antonio, Texas 78205.


                                                     /s/ Mary Beth Welsh_
                                                     Mary Beth Welsh